Ex-99.h.6.D Schedule B Compensation pursuant to Section VII of this Agreement shall be calculated in accordance with the following schedule: 0.05% of the Funds’ first $5 billion of aggregate average daily net assets; 0.04% of the Funds’ next $1 billion of aggregate average daily net assets; 0.03% of the Funds’ next $1 billion of aggregate average daily net assets; 0.02% of the Funds’ next $1 billion of aggregate average daily net assets; and 0.01% of the Funds’ aggregate average daily net assets in excess of $8 billion. ATTEST: Scout Funds Scout Investments, Inc. By: /s/ Andrew J. Iseman By: /s/ Andrew J. Iseman Name: Andrew J. Iseman Title: President Date: March 1, 2016 Name: Andrew J. Iseman Title: CEO Date: March 1, 2016
